          Case 2:20-cv-00632-HB Document 37 Filed 12/29/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GENTEX CORPORATION                      :
                                        :             CIVIL ACTION
          v.                            :
                                        :
SUPERIOR MOLD COMPANY                   :              NO. 20-632


                                  MEMORANDUM

Bartle, J.                                             December 29, 2020

               Plaintiff Gentex Corporation (“Gentex”) has sued

defendant Superior Mold Company (“Superior”) alleging breach of

contract1 with respect to Superior’s manufacture of components sold

to Gentex and used to affix oxygen masks to flight helmets for the

U.S. military.      Thereafter, Superior filed an answer with five

counterclaims:      breach of contract, promissory estoppel, unjust

enrichment, misappropriation of intellectual property, and quantum

meruit.

               Before the Court is the motion of Gentex to dismiss all

five of Superior’s counterclaims for failure to state a claim upon

which relief can be granted pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.           In the alternative, Superior

moves for a more definite statement pursuant to Rule 12(e).




1    On September 28, 2020, this Court dismissed Gentex’s claims
for fraud, negligent misrepresentation, and negligence. See
Doc. # 28.
         Case 2:20-cv-00632-HB Document 37 Filed 12/29/20 Page 2 of 8



                                      I

            When considering a motion to dismiss for failure to

state a claim under Rule 12(b)(6), the court must accept as true

all factual allegations in the complaint and draw all reasonable

inferences in the light most favorable to the plaintiff.          See

Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008);

Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64 (3d Cir. 2008).

We must then determine whether the pleading at issue “contain[s]

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’”        Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)).

            On a motion to dismiss under Rule 12(b)(6), the court

may consider “allegations contained in the complaint, exhibits

attached to the complaint, and matters of public record.”          Pension

Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192,

1196 (3d Cir. 1993) (citing 5A Charles Allen Wright & Arthur R.

Miller, Federal Practice and Procedure § 1357 (2d ed. 1990)).           The

court may also consider “matters incorporated by reference or

integral to the claim, items subject to judicial notice, matters of

public record, orders, [and] items appearing in the record of the

case.”   Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir.

2006) (citing 5B Charles Allen Wright & Arthur R. Miller, Federal

Practice and Procedure § 1357 (3d ed. 2004)).

                                     -2-
       Case 2:20-cv-00632-HB Document 37 Filed 12/29/20 Page 3 of 8



                                   II

          The following facts are alleged in Superior’s

counterclaims and are taken as true for present purposes.

          Beginning in or around 2014, Superior and Gentex entered

into multiple agreements related to Superior manufacturing parts

for flight helmets for Gentex.     One of the parts Gentex requested

from Superior was a rotatable receiver base used to connect an

oxygen mask to a flight helmet, referred to as an “R2 Receiver.”

In or around early 2015, the R2 Receivers began exhibiting failure

due to cracking while being attached to the helmet.       In or around

late January 2019, Gentex proposed completely reworking the design

for the R2 Receiver.   As a result, Superior’s engineers made

specific recommendations to Gentex regarding the molding process

and design for the R2 Receivers.

          On or around May 21, 2019, Gentex agreed to a novation

of the prior agreements where Gentex would continue to order and

purchase non-R2 Receiver parts from Superior, while Superior would

work to determine the root cause of the cracking issue.

Subsequently, on or about September 16, 2019, Gentex picked up all

of its molds from Superior’s warehouse without cancelling any of

the open purchase orders.    According to Superior, Gentex has taken

Superior’s proposed mold design modifications and has

misappropriated that intellectual property in order to enable

Superior’s competitors to create the mold and produce R2 Receivers.

                                   -3-
       Case 2:20-cv-00632-HB Document 37 Filed 12/29/20 Page 4 of 8



                                   III

          We first address Gentex’s argument that Superior’s

counterclaims for promissory estoppel (Count II), unjust enrichment

(Count III), and quantum meruit (Count V) should be dismissed.

Gentex asserts that each of these claims is barred by the existence

of one or more written agreements, that is purchase orders, which

Superior admits govern the parties’ relationship.       Superior

counters that it is permitted to plead in the alternative certain

counterclaims for equitable relief.

          Promissory estoppel allows a Court to enforce a party’s

promise that is unsupported by consideration.       Carlson v. Arnot-

Ogden Mem’l Hosp., 918 F.2d 411, 416 (3d Cir. 1990).        Generally,

this doctrine is invoked in situations where the formal

requirements of contract formation have not been satisfied and

where justice would be served by enforcing a promise.        Id.   Under

Pennsylvania law, a claim for promissory estoppel “can only exist

where there is no contract.”    Iversen Baking Co., Inc. v. Weston

Foods, Ltd., 874 F. Supp. 96, 102 (E.D. Pa. 1995).       The Supreme

Court of Pennsylvania has also explained that, “the quasi-

contractual doctrine of unjust enrichment [is] inapplicable when

the relationship between parties is founded on a written agreement

or express contract.”   Schott v. Westinghouse Electric Corp., 259

A.2d 443, 448 (1969).   Unjust enrichment is an “equitable remedy



                                   -4-
       Case 2:20-cv-00632-HB Document 37 Filed 12/29/20 Page 5 of 8



and synonym for quantum meruit.”     Powers v. Lycoming Engines, 328

F. App’x 121, 126 (3d Cir. 2009).

          In the present case, Superior avers that written

contracts exist between the parties.     Specifically, the parties

maintain that the various claims in this action are governed by

certain purchase orders.    While we recognize that a party is

permitted to plead inconsistent claims for relief under Rule 8(d)

of the Federal Rules of Civil Procedure, viable inconsistent claims

for promissory estoppel, unjust enrichment, and quantum meruit

cannot rest on the existence of a contract.      Superior’s claims,

however, do so.

          Indeed in its counterclaims, Superior states in

paragraph four, under the “facts common to all causes of action”

section that, “[b]eginning in 2014, Gentex and Superior entered

into multiple agreements related to Superior molding parts for

flight helmets for Gentex.”    With respect to its promissory

estoppel counterclaim, it states in paragraph 27 that:

          Superior and Gentex had a clear and
          unambiguous promise to each other based on the
          agreement and understanding of the parties.

Describing its unjust enrichment counterclaim, Superior asserts:

          Gentex’s receipt and retention of that benefit
          is unjust and is at the expense of Superior’s
          rights because of the written agreement
          between the parties and the subsequent
          purchase orders issued to Superior by Gentex.



                                   -5-
       Case 2:20-cv-00632-HB Document 37 Filed 12/29/20 Page 6 of 8



Finally, with respect to its quantum meruit counterclaim, it avers:

             Within the last three years, Superior has
             provided Gentex, at its special instance and
             request, with services as provided in the
             agreement between the parties.

(Emphasis added).    Because Superior does not dispute even in the

alternative a lack of an agreement between the parties, the

doctrines of promissory estoppel, unjust enrichment, and quantum

meruit cannot stand.    Accordingly, we will grant the motion of

Gentex to dismiss Superior’s counterclaims for promissory estoppel

(Count II), unjust enrichment (Count III), and quantum meruit

(Count V).

                                   IV

             Gentex in addition seeks to dismiss Superior’s breach of

contract counterclaim (Count I) on the ground that Superior is

relying on a novation theory and the original purchase order “makes

it impossible for Superior [ ] to plausibly allege a novation

without amendment.”    Superior counters that its breach of contract

counterclaim is based completely on separate transactions that the

parties entered into while they attempted to resolve the issues

with the original purchase orders, not the original R2 Receiver

purchase order.

             Under Pennsylvania law, a claim for breach of contract

exists where it can be shown:     (1) the existence of a contract,

including its essential terms; (2) a breach of the contract; and


                                   -6-
       Case 2:20-cv-00632-HB Document 37 Filed 12/29/20 Page 7 of 8



(3) resultant damages.    Doe v. Univ. of Scis., 961 F.3d 203, 211

(3d Cir. 2020).

            Superior has pleaded that the parties entered into

multiple contracts for non-R2 Receiver related materials and that

Gentex violated these agreements by not making the required

payments.   As a result, Superior has manufactured unique materials

for which it has no use.    Superior has satisfied the required

conditions to state a viable claim for breach of contract.

Accordingly, the motion of Gentex to dismiss Superior’s breach of

contract counterclaim (Count I) will be denied.

                                    V

            Gentex also moves to dismiss Superior’s counterclaim for

misappropriation of intellectual property on the ground that

Superior failed to allege that it took measures to “guard the

secrecy of any purported design modifications or that Gentex

breached any purported duty of confidentiality.”       Superior counters

that Gentex sought out Superior’s expertise and “knew or should

have known” that specific design modifications proposed by Superior

was not known to the general public and was a trade secret.

            Under the Pennsylvania Uniform Trade Secrets Act

(“PUTSA”), misappropriation is defined to include the “acquisition

of a trade secret of another by a person who knows or has reason to

know that the trade secret was acquired by improper means” or the

“disclosure or use of a trade secret of another without express or

                                   -7-
          Case 2:20-cv-00632-HB Document 37 Filed 12/29/20 Page 8 of 8



implied consent.”      See 12 Pa. C.S.A. § 5302.      Whether the

information alleged to have been misappropriated rises to the level

of a trade secret under PUTSA is a question of fact.           Kimberton

Healthcare Consulting, Inc. v. Primary PhysicianCare, Inc., 2011 WL

6046923, at *4 (E.D. Pa. Dec. 6, 2011)

             In this case, the counterclaim identifies that Superior

provided Gentex with what it believes to be trade secret designs,

which Gentex then shared with Superior’s competitor.           These

allegations are sufficient at the pleading stage to state a

plausible misappropriation claim.          We of course do not make any

judgment on whether either party is entitled to relief on the

merits.     Accordingly, the motion of Gentex to dismiss Superior’s

misappropriation of intellectual property counterclaim (Count IV)

will be denied.

                                      VI

             Finally, the court has before it Gentex’s motion in the

alternative to compel Gentex to file a more definite statement

under Rule 12(e).      To prevail under this Rule, the pleading must be

“so vague and ambiguous that the party cannot reasonably prepare a

response.”     Gentex’s alternative motion is without merit and will

be denied.




                                      -8-
